DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereinafter “Park”) (U.S. Pub. No. 2016/0049635A1).
Regarding claims 1, 3, 4, 6 and 8, Park teaches a rechargeable battery 101 comprising a plurality of electrode assemblies 120, wherein each electrode assembly 120 (electrode assembly provided as multiple in number) includes electrode uncoated regions 21b and 22b (first and second electrode tabs) which protrude in the same direction towards a cap assembly 30 (cap plate) (see paragraphs 34 and 40; FIGS. 2 and 3).  The rechargeable battery 101 further comprises first and second current collecting members 140 and 142 (first connecting piece) that are respectively coupled to the first and second electrode uncoated regions 21b and 22b (see paragraph 50).  Each current collecting member 140 includes a first current collector 42 (first electrode terminal connecting portion), a second current collector 44 (first electrode tab connecting portion), and a connecting portion 46 (first electrode tab jointing sub-portion) that connects the first and second current collectors 42 and 44 (see paragraph 54; FIG. 4).  The first current collector 42 may be a plate with a first terminal hole 4 and a fuse hole 6 (see paragraph 56).  The fuse hole 6 (opening in the first connecting piece) may be a slit that traverses the first current collector 42 in a width direction, and a fuse 7 (first fusing portion) is formed of a portion where the fuse hole 6 is formed at opposite sides thereof (fusing sub-portions) (see paragraph 58).  The second current collector 44 includes at least one or more current collecting plates 8a and 8b (two first electrode tab connecting sub-portions) (see paragraph 60).  Additionally, a third insulating member 64 (insulating piece) is provided between the first and second current collecting members 140 and 142 and the electrode assembly 120 (see paragraph 112).  FIG. 2 of Park clearly illustrates the third insulating member 64 covering the entire bottom surface (second surface) of the first current collectors 42 (at least an edge; two edges along the width direction) of each of the first and second current collecting members 140 and 142, including the fuse holes 6 and thus the fuses 7.
Regarding claim 5, FIG. 4 of Park clearly illustrates the fuse hole 6 being located between the connection portion 46 and the first current collector 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guen (U.S. Pub. No. 2018/0040918A1) in view of Byun (U.S. Pub. No. 2013/0143080A1).
Regarding claims 1-3 and 8-11, Guen teaches a rechargeable battery 101 including an electrode assembly 10 (main body), a case 28 and a cap assembly 30 (cap plate) combined to an opening of the case 28 (see paragraph 29, FIGS. 1 and 2).  First and second electrode tabs 11a (first electrode tab), 12a protrude from the electrode assembly 10 to be bonded to respective first and second current collectors 41, 42 (see paragraph 51).	The first current collector 41 (first connecting piece including a first surface and a second surface) is disposed to be parallel to the cap plate 31 above the electrode assembly 10. The first current collector 41 includes a supporting plate 411 (first electrode terminal connecting portion) bonded to a first terminal column 23 (first electrode terminal), an electrode attaching part 413 (first electrode tab connecting portion) bonded to the first electrode tab 11a, and a connecting part 415 connecting the supporting plate 411 and the electrode attaching part 413 (see paragraph 52; FIGS. 3 and 4).  A fuse hole 416 is formed in the supporting plate 411, and a part where the fuse hole 416 is formed (first fusing portion) has a smaller cross-sectional area than a surrounding area (see paragraph 54).  First grooves 417 are formed on a first surface of the current collector 41 facing towards the electrode assembly 10 at the lower surface of the electrode attaching part 413 (second surface) (see paragraph 58).  The first electrode tab 11a is welded to the first grooves 417 (see paragraph 60; FIG. 5).  Given that the first electrode tab 11a extends vertically from the electrode assembly 10, and that the portion of the first electrode tab 11a which is welded to the first grooves 417 is in a horizontal orientation (connecting section), it is understood that there is a portion of the first electrode tab 11a which must be bent at an angle of approximately 90 degrees (bending section; angle ranges from 85 degrees to 95 degrees).
Guen is silent as to an insulating piece arranged on the first connecting piece to prevent direct physical contact between the first electrode tab and the first electrode terminal connecting portion.
Byun teaches a first current collecting member 50 including a first terminal coupling unit 52 having a fuse hole 523 formed therein and which is coupled with a first rivet 31 of a first terminal unit 30 (see paragraph 41).  The first terminal coupling unit 52 is insulated from above by a first lower insulating member 60 including a first current collecting member coupling unit 61 and a protrusion 65 (see paragraph 64; FIG. 3).  The first terminal coupling unit 52 is insulated from below by a supporting member 90 which may be inserted into the first current collecting member coupling unit 61 of the first lower insulating member 60 (see paragraphs 71 and 79; FIG. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the first lowering insulating member and the supporting member of Byun to the supporting plate of Guen because Byun teaches that it may serve to substantially prevent an arc being generated between fractures surfaces after the current collecting member is melting around the fuse hole (see paragraph 80).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guen and Byun as applied to claims 1-3 and 8-11 above, and further in view of Kim (EP 2 416 406 A1).
Regarding claim 12, Guen does not explicitly teach an insulating adhesive.
Kim teaches a bent electrode tab 127 which is drawn out of an electrode assembly 120 to be coupled with a sub-plate 165 of a cap assembly 160 (see paragraph 23).  A movement prevention tape 130 exhibiting adhesiveness when contacting an electrolyte is attached to at least one portion of at least one of the electrode tab 127 (see paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the movement prevention tape of Kim to the first electrode tab of Guen because Kim teaches that the electrode tab provided with the movement prevention tape prevents the electrode tab from moving inside the case due to an external impact, such as an external vibration or a drop (see paragraph 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727